Citation Nr: 1809850	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-22 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio 


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs (VA) pension benefits in the amount of $21,153.77, to include whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Kathleen C. McGarvey, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active military service from January 1990 to March 1990, from January 2003 to July 2003, and from March 2007 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 decision by the Committee on Waivers and Compromise of the Cleveland, Ohio Regional Office (RO) which denied the request for the waiver of overpayment of VA benefits.  In November 2015, the Veteran testified before the undersigned at a Travel Board hearing.  In February 2016, the Board remanded this case for the issue of the propriety of the creation of the debt to be formally adjudicated.  This action was completed. 


FINDINGS OF FACT

1.  The Veteran inaccurately reported that his family had no income and he did not report otherwise to VA.

2.  VA paid the Veteran pension benefits based on the inaccurate report of no income.

3.  The retroactive action taken to terminate the pension benefits already paid based on no income resulted in the creation of the debt at issue; this action was proper.

4.  The overpayment was not due to the Veteran's fraud, misrepresentation or bad faith.

5.  Recovery of the debt in this case in the amount of $21,153.77 is not against the principles of equity and good conscience.


CONCLUSIONS OF LAW

1.  The debt from payment of nonservice-connected pension benefits based on no income, was validly created.  38 U.S.C. §§ 101, 501, 1151, 1503, 1541 (2012); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.24, 3.271, 3.272, 3.274, 3.275, 3.350 (2017).

2.  The criteria for waiver of recovery of an overpayment of the indebtedness from payment of nonservice-connected pension benefits totaling $21,153.77 have not been met.  38 U.S.C. §§ 5107, 5302(a) (2012); 38 C.F.R. §§ 1.963(a), 1.965(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012).  To implement the provisions of the law, the VA promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).

However, VCAA is inapplicable to claims such as the one decided herein.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to certain cases, pointing out that the statute at issue in such cases (Chapter 53) was not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  This case is based on income considerations, involves waiver, and falls within the Barger directives. 

The Veteran applied for pension benefits in March 2008.  The Veteran reported that he had last worked in February 2008.  He stated that he was married and that he and his wife both had no income from wages or other sources and no assets.

An April 2009 rating decision granted entitlement to nonservice-connected pension benefits.  The Veteran was notified of this decision and that his benefits were based on a finding of no family income.  This letter included a copy of VA Form 21-8768, which advised the Veteran that the Veteran was obligated to provide prompt notice of his income or net worth and that a failure to provide such would result in the creation of an overpayment which would be subject to recovery.  It further stated that when reporting income, the total amount and source of all income received should be reported.

In December 2009, VA notified the Veteran that he would not have to submit an income verification report (EVR) because "(P)eople with no income (other than their VA pension) do not have to complete an EVR."  He was told that he would not have to fill out an EVR unless his situation changes; however, he was told that it was his responsibility to notify VA of the income of his family, including his spouse.  

In April 2010, VA received from the Veteran a VA Form 21-686c, in which he informed VA that he had separated from his former wife and they were not residing together.  The Veteran was ordered to pay child support as of the next month.  In June 2010, the Veteran reported that they had reconciled; however, the Veteran and his former wife eventually divorced in August 2011.  

In December 2010 and December 2011, the Veteran was issued letters comparable to the December 2009 letter.

The Veteran has submitted correspondence and testified at a Board hearing.  He has admitted that he and his spouse had family income, but maintains that he did not know of her income at the time and that she filed a tax return while he did not file one and he had and has no access to hers.  He also asserts that the income was not even earned by her and it was a fraudulent report to earn tax credits and was under investigation.  However, although given the opportunity on remand to substantiate the assertions, he did not do so.  The Veteran also testified that he initially moved out of the family home for 5 days for a trial separation, but then formally moved out in February 2010.  A review of the correspondence noted above shows that there were changes in his marital status in early 2010 time frame with the divorce occurring the following year.  VA included in the total calculation of the overpayment of pension benefits income of the spouse through February 1, 2010 when they began living apart.

The Board notes that it is the responsibility of the pension recipient to notify VA of all circumstances that will affect entitlement to receive the rate of the benefit being paid, and such notice must be provided when the recipient acquires knowledge that her income has changed.  See 38 C.F.R. §§ 3.277, 3.660(a)(1).  Under the provisions of 38 C.F.R. § 3.271, payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Income from the SSA and interest income are not excluded under 38 C.F.R. § 3.272.  The rate at which a veteran may be paid pension is reduced by the amount of a veteran's countable annual income.  38 C.F.R. § 3.23.  

The Board finds that the debt was properly created because the Veteran and his wife had family income which affected his right to pension benefit, an income-based benefit, from the effective date of the grant of pension to the time when they ceased to reside together.  The RO took proper action to retroactively terminate those benefits because the Veteran was not entitled to receive them.  The RO recouped the debt from the payment of the amount of pension that the Veteran has been entitled to receive and the debt has been recouped.

With regard to the overpayment, the Committee on Waivers and Compromises (Committee) considered the Veteran's claim for a waiver.  The Committee did not find fraud, misrepresentation, or bad faith in this case; however, the Committee determined that recovery would not be against equity and good conscience.  Thus, the request for a waiver of the recovery of the overpayment at issue was denied.  The Veteran appealed that determination.  In cases where fraud, misrepresentation, or bad faith on the Veteran's part with respect to the creation of the overpayment at issue has not been demonstrated, and, therefore, waiver is not precluded pursuant to 38 U.S.C. § 5302(a), the Board must determine whether recovery of the indebtedness would be against equity and good conscience, thereby permitting waiver under 38 U.S.C. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  In making this determination, consideration is given to the following elements, which are not intended to be all-inclusive: (1) fault of debtor (where actions of the debtors contribute to the creation of the debt); (2) balancing of faults (weighing fault of the debtor vs. the fault of VA); (3) undue hardship (whether collection would deprive the debtor or family of basic necessities); (4) defeat the purpose (whether withholding of benefits or recovery would nullify the objective for which benefits were intended); (5) unjust enrichment (failure to make restitution would result in unfair gain to the debtor); and (6) changing position to one's detriment (reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation).  See 38 C.F.R. § 1.965(a). 

As noted above, the Veteran received pension benefits based on a report of no income when there was in fact family income.  It was determined that the Veteran bore fault in the creation of the debt and was unjustly enriched because he did not report his wife's income.  The application for pension benefits includes a requirement to report full income from the Veteran as well as his dependents.  The award and notification letter informed the Veteran that his pension benefits and the rate of those benefits was based on total income and VA determines which income, if any, is excluded.  The Veteran was provided a VA Form 21-8768 which also again informed him that all income from all sources needed to be reported.  The Veteran was additionally provided EVR notifications which told his to report all income and changes to income.  The Board simply does not find credible the Veteran's report that he was unaware of his family having any income other than VA pension benefits.  VA paid the Veteran based on his report of no income.  As such, the Veteran is solely at fault for the debt and VA bears no fault in this overpayment. 

With respect to the third element, whether the Veteran would be subjected to undue hardship if the debt were recovered, the debt has already been recouped in full.  

The fourth element of equity and good conscience also fails to support the waiver of overpayment in this case.  Again, the fourth element to be addressed is whether recovery of the overpayment would defeat the purpose for which the benefits were intended.  Here, the Veteran did not provide financial information to confirm his entitlement to pension benefit or the rate of those benefits.  Also for consideration of whether a waiver of overpayment would cause unjust enrichment, the Board must contemplate whether failure to make restitution would result in unfair gain.  Here, again, the Veteran was repeatedly requested to completely report his family's financial status and he did not do so.  Thus, he would be unjustly enriched if he did not repay those benefits.  

The sixth element to be considered is whether reliance on VA benefits resulted in the Veteran relinquishing a valuable right or incurring a legal obligation.  The Veteran has not claimed that he relinquished any right or incurred any legal obligation or that he relied upon VA to his detriment, nor is there any evidence of such.  Thus, this sixth element does not support the Veteran's request for a waiver of overpayment. 

The record does not demonstrate any additional factors which should be considered in adjudicating the Veteran's claim for a waiver of the indebtedness, nor has the Veteran identified any such factors.  After weighing all of the enumerated factors, the Board finds that total recovery of the overpayment does not violate the principles of equity and good conscience.  Thus, waiver of the recovery of the debt is not warranted.  


ORDER

The debt of VA pension benefits in the amount of $21,153.77 was properly created and entitlement to waiver of recovery of an overpayment of VA pension benefits in the amount of $21,153.77, is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


